Citation Nr: 0607689	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  00-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
secondary to service-connected post-traumatic stress disorder 
with panic disorder and dysthymia.

2.  Entitlement to an evaluation in excess of 30 percent for 
a service-connected post-traumatic stress disorder with panic 
disorder and dysthymia disorder prior to July 31, 1995.

3.  Entitlement to an evaluation in excess of 50 percent for 
a service-connected post-traumatic stress disorder with panic 
disorder and dysthymia from July 31, 1995, to July 12, 1998.

4.  Entitlement to an evaluation in excess of 70 percent for 
a service-connected post-traumatic stress disorder with panic 
disorder and dysthymia from July 13, 1998, forward.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from September 1963 to September 
1966.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from December 1991 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In December 1991, the RO denied entitlement to a disability 
rating in excess of 30 percent for the veteran's service-
connected dysthymic disorder.  The veteran perfected an 
appeal, and the Board upheld the RO's denial in July 1993.  
However, that Board decision has been vacated.  In a February 
1996 rating decision, the RO awarded a 50 percent rating for 
the dysthymic disorder, effective from July 31, 1995.  In 
October 2000, the RO increased the disability rating for the 
dysthymic disorder from 50 to 70 percent, effective July 13, 
1998.  However, since these increases did not constitute a 
full grant of the benefit sought, the increased rating issue 
remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 
39 (1993).  

In the May 1999 rating decision, the RO denied entitlement to 
service connection for a heart disorder, including as 
secondary to a service-connected dysthymic disorder.  The 
veteran has appealed.  In July 2004, the Board remanded the 
claims for additional development.  As of September 2005, the 
RO recharacterized the veteran's psychiatric disability as 
post-traumatic stress disorder (PTSD) with panic attacks and 
dysthymia.  


FINDINGS OF FACT

1.  The veteran does not have a heart disorder due to a 
service-connected disability. 

2.  As of July 13, 1995, and no earlier, the veteran's PTSD 
with panic attacks and dysthymia was productive of 
depression, nightmares, irritability, and hypersensitivity to 
the reactions of others; his disability was productive of 
considerable social and industrial impairment, but not does 
not show severe impairment, or occupational and social 
impairment with deficiencies in most areas.  

3.  As of May 11, 1998, and no earlier, the veteran's PTSD 
with panic attacks and dysthymia was productive of 
depression, nightmares, irritability, and hypersensitivity to 
the reactions of others; his disability was productive of no 
more than severe impairment, but has not resulted in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms, a demonstrable inability to obtain 
or retain employment, or total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  A heart disorder is not proximately due to, or aggravated 
by, a service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  As of July 13, 1995, and no earlier, the schedular 
criteria for the assignment of a rating of 50 percent, and no 
more, for PTSD with panic attacks and dysthymia have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130 and Diagnostic Code 9411 (as in effect prior to 
November 7, 1996).  

3.  As of May 11, 1998, and no earlier, the schedular 
criteria for entitlement to a rating in excess of 70 percent, 
and no more, for PTSD with panic attacks and dysthymia have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.132, and Diagnostic Code 9411 (as in effect 
prior to November 7, 1996), 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.130, Diagnostic Code 9411 (effective on or after November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection

The veteran contends that secondary service connection is 
warranted for a heart disorder because his service-connected 
psychiatric disability caused or aggravated a heart 
condition.  In his claim, received in July 1998, he asserted 
that he had a myocardial infarction (MI) in January 1998, and 
a second MI in April 1998, due to his service-connected 
psychiatric disorder.  During his hearing, held in October 
1999, he testified that he had coronary artery disease as a 
result of his service-connected psychiatric disorder, and 
that the two had been linked by the opinion of a private 
physician, identified as Dr. Gladney.  He indicated that he 
had, or would, submit this opinion into evidence.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service-connected disease or injury . . ."  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The veteran's service medical records do not show treatment 
for, or a diagnosis of, a heart condition.  These reports 
show that while on security watch in November 1965, he 
injured his left hand while handling a shotgun.  
Specifically, he sustained a missile (shotgun) wound to the 
left hand, a compound fracture of the metacarpal index, long, 
proximal phalanx long, and laceration to the extensor tendon 
long finger left.  Reports, dated in December 1965 and June 
1966, indicate that the veteran was under the influence of 
alcohol at the time of treatment, that the injury was not in 
the line of duty, and was due to his own misconduct.  A 
medical board report (MBR), dated in August 1966, shows that 
the veteran was determined to be unfit for duty with a 
primary diagnosis of absence acquired, 3rd ray, left hand, 
surgical amputation (due to gunshot wound).  An 
administrative decision, dated in January 1973, shows that 
the RO determined that the veteran's gunshot wound was 
incurred in the line of duty and was not a result of his own 
willful misconduct.  In March 1973, the RO granted service 
connection for amputation of the middle finger of the left 
hand at the distal portion, 3rd metacarpal.  His left hand 
remained symptomatic, and he underwent a number of surgeries, 
culmination in a below-the-elbow amputation in April 1987.  
In 1990, he was diagnosed with an adjustment disorder and 
depression, and in February 1991, the RO granted service 
connection for dysthymic disorder.    

The post-service medical evidence includes VA and non-VA 
treatment, hospital, and examination reports, dated between 
1973 and 2005.  This evidence includes an August 1994 VA 
hospitalization report, which shows that the veteran 
underwent treatment for a cerebrovascular accident.  A VA 
electrocardiogram (EKG) report, dated in June 1998, notes an 
abnormal result.  VA reports, dated in September 1996, note a 
history of coronary artery disease, and status post MI 
(myocardial infarction), however, an associated Doppler test 
report contains an interpretation of "no hemodynamically 
significant carotid artery lesions are present, vertebral 
flow is antegrade bilaterally."  Reports from John D. 
Gladney, M.D., dated between June and July of 1998, show 
treatment for severe reflux esophagitis, to include a Nissen 
fundoplication.  A June 1998 report from Dr. Gladney notes 
that the veteran's history included two recent heart 
catheterizations when he had chest pain, but that no evidence 
of coronary disease was found.  A VA thallium stress test 
report, dated in October 2002 was negative for significant 
cardiac disease.  VA chest X-ray reports, dated in July 2002 
and May 2004, were negative.    

In November 2004, the veteran was afforded a VA examination.  
A review of that report shows that the veteran asserted that 
he had a history of a "second mild heart attack" in 1996, 
and that "he thinks he had a cardiac catheterization in 
1992."  He denied having chest pain since he filed his claim 
in 1997, and indicated that a recent stress test with 
thallium had been negative or showed no coronary artery 
disease, and that he had been suspected as having atypical 
chest pain and that "he does not have any other cardiac 
diagnosis listed there."  The examiner noted that the 
veteran had multiple risk factors including his age, gender, 
hyperlipidemia, and a long history of smoking.  The 
assessment was atypical chest pain.  The examiner noted, "As 
of now, he has not had a documented coronary artery disease 
or other cardiac conditions after workup, including a stress 
thallium.  At this point, there is no cardiac condition which 
can be related to the service or other service-connected 
conditions."      

Service connection is currently in effect for post-traumatic 
stress disorder with panic disorder and dysthymia, below the 
elbow amputation, left arm, right shoulder impingement 
syndrome with degenerative joint disease, status post 
subacromial/distal clavicle decompression, skin graft donor 
site, left chest wall and lower abdomen, and residuals of 
right wrist fracture, with surgical reduction.  A total 
disability compensation rating based on individual 
unemployability (TDIU) has also been granted.  

The Board has determined that the claim must be denied.  
Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
the Board finds that the November 2004 VA examination report 
is highly probative evidence which shows that the veteran 
does not have a heart disorder.  This report is the most 
recent examination report of record, shows that the examiner 
indicated that he had reviewed the veteran's C-file, and that 
the veteran has atypical chest pain.  In this regard, without 
a pathology to which his atypical chest pain can be 
attributed, there is no basis to find a that there is a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The Board further notes that the examiner's conclusion that 
the veteran does not have documented coronary artery disease 
or any other cardiac condition is consistent with the other 
medical evidence of record.  Specifically, although coronary 
artery disease and a myocardial infarction were suspected in 
1996, neither of these diagnoses was confirmed.  Thus, to the 
extent that a number of VA reports note a history of 
myocardial infarction, and/or heart disease, see e.g., VA 
progress notes, dated in June and August of 2002, and January 
2003; VA hospitalization report, dated in January 2005, these 
notations are not shown to have been based on a review of the 
C-file or any other detailed and reliable medical evidence, 
appear to be by history only, and in any event they are 
unsupported by the previously discussed medical evidence.  
The Board further notes that the January 2005 hospitalization 
report shows that the veteran primarily received treatment 
for abdominal pain.  

Finally, even assuming arguendo that a heart disorder was 
shown, there is no competent opinion of record which 
indicates that the veteran has a heart disorder that is 
related to a service-connected condition.  See 38 C.F.R. 
§ 3.310.  

The Board has considered the oral and written testimony of 
the veteran, and his wife, who assert that the veteran has a 
heart disorder as a result of his service-connected 
psychiatric disorder.  However, as laypersons, they are not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted above, the veteran testified at his October 1999 
hearing that Dr. John Gladney provided an opinion linking his 
heart disease to his service-connected dysthymic disorder.  
However, "hearsay medical evidence" is not competent 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
Although the veteran stated that Dr. Gladney's opinion was 
submitted as evidence, there is no such opinion in the 
record.  On remand, the veteran was asked to provide a copy 
of this opinion.  He did not provide the requested opinion.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for a heart disorder must be denied.  The 
Board considered the applicability of "benefit of the doubt" 
doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).


II.  Increased Rating

The veteran contends that the disability evaluations assigned 
to his service-connected post-traumatic stress disorder with 
panic disorder and dysthymia are inadequate.  

In February 1991, the RO granted service connection for 
dysthymia, evaluated as 30 percent disabling, and assigned an 
effective date of April 2, 1990 for service connection (and 
the 30 percent rating).  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  On October 10, 1991, the veteran filed a claim for an 
increased rating.  In December 1991, the RO denied the claim.  
The veteran appealed, and in July 1993, the Board denied the 
claim.  There was no appeal, and the Board's decision became 
final.  See 38 U.S.C.A. § 7104(b) (West 2002).  In a February 
1996 rating decision, the RO awarded a 50 percent rating for 
the dysthymic disorder, effective from July 31, 1995.  In 
October 2000, the RO increased the disability rating for the 
dysthymic disorder from 50 to 70 percent, effective July 13, 
1998.  In July 2004, the Board vacated its July 1993 
decision.  Given the foregoing, the issue initially presented 
may be stated as: 1) whether the criteria for an evaluation 
in excess of 30 percent have been met prior to July 31, 1995; 
2) whether the criteria for an evaluation in excess of 50 
percent have been met prior to July 12, 1998; and 3) whether 
the criteria for an evaluation in excess of 70 percent have 
been met as of July 13, 1998.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. 

The veteran's service-connected disability has been rated by 
the RO under DC 9411 as PTSD, which in turn is rated under 
the General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130.

The veteran filed his claim in October 1991.  Effective 
November 7, 1996, the regulation governing mental disorders, 
38 C.F.R. § 4.132, was revised and renumbered as 38 C.F.R. § 
4.130.  As a result of the revision, the criteria were 
changed.  See 61 Fed. Reg. 52,701-702 (1996).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Wanner 
v. Principi, 17 Vet. App. 4, 9 (2003); see also 38 U.S.C.A. § 
5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue).  Therefore, VA must 
evaluate the appellant's claims under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  For any date prior to November 7, 1996, VA cannot 
apply the revised regulations.  Id.

Under the General Rating Formula (as in effect November 7, 
1996), a 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).

Under the General Rating Formula (as in effect November 7, 
1996), a 50 percent rating requires occupational and social 
impairment, but with reduced reliability and productivity due 
to such symptoms as: a flattened affect; circumstantial, 
circumlocutory, stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

Under the General Rating Formula (as in effect November 7, 
1996), a 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

Under the General Rating Formula (as in effect November 7, 
1996), a 100 percent rating is warranted where the disorder 
is manifested by total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.

With regard to the criteria in effect prior to November 7, 
1996:

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, (as in 
effect prior to November 7, 1996), a 30 percent rating for 
PTSD is warranted when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, (as in 
effect prior to November 7, 1996), a 50 percent rating for 
PTSD is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411, (as in 
effect prior to November 7, 1996), a 70 percent evaluation is 
for application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment. 

Under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 (as in 
effect prior to November 7, 1996), the highest rating of 100 
percent is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or, by reason of psychiatric symptoms, the 
veteran is demonstrably unable to obtain or retain 
employment.  It should be noted that the criteria set forth 
in 38 C.F.R. § 4.132, DC 9411, for a 100 percent evaluation 
are each independent bases for granting a 100 percent 
evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The Board notes that in a precedent opinion, dated November 
9, 1993, the General Counsel of VA concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  The term considerable, the 
criterion for a 50 percent evaluation, was to be construed as 
"rather large in extent or degree."  VAOPGCPREC 9-93 (Nov. 9, 
1993).  The Board is bound by this interpretation of the 
terms.  38 U.S.C.A. § 7104(c).

When evaluating a mental disorder consideration will be given 
to the frequency, severity, and duration of symptoms, the 
length of remissions and capacity for adjustment during that 
time.  The evaluation will be based on all the evidence of 
record and not solely an examiner's assessment of the level 
of disability.  38 C.F.R. § 4.126(a).  While social 
impairment is considered, a rating will not be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  GAF scores 
ranging between 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2005), as previously noted, the veteran 
sustained a self-inflicted gunshot wound to his left hand 
during service, and service connection for the residuals of 
this injury was granted in March 1973.  In April 1987, the 
veteran underwent an above-the-elbow amputation as a result 
of complications from his inservice left hand injury.  In 
April 1990, he began to receive treatment for psychiatric 
symptoms that included depression, anger and mood swings.  
The impressions included delayed adjustment disorder, and 
depression.  A January 1991 VA psychiatric examination report 
contained a diagnosis of dysthymic disorder secondary to 
amputation of the left hand and subsequent complications.  In 
February 1991, the RO determined that the evidence linking 
his psychiatric disorder to his service-connected 
disabilities was sufficient to grant service connection for 
dysthymia on a secondary basis.  Between February and October 
of 1991, he received ongoing treatment for psychiatric 
symptoms, with multiple notations to the effect that he was 
having difficultly in coping with the loss of his hand, to 
include feeling self-conscious and being highly sensitive to 
the reactions of others.  He also reported concerns that his 
job as a counselor had been negatively affected, that he had 
gotten into an altercation with a client at work, and that he 
was unable to perform his normal duties.  See e.g., July and 
September 1991 VA progress notes.  The Board notes that the 
claims files do not contain any evidence from the veteran's 
employers, or any other non-medical evidence pertaining to 
the veteran's employment history.      


A.  Prior to July 13, 1995 

The veteran psychiatric disability has been evaluated as 30 
percent disabling prior to July 31, 1995, and 50 percent 
disabling thereafter.  

The relevant medical evidence for the time period in issue 
consists of VA progress notes, dated as of October 1991, to 
include a VA examination report, dated in November 1991.  

The November 1991 VA examination report shows that the 
veteran complained of being hypersensitive to the reactions 
of others.  He was noted to be working full-time at a mental 
health clinic.  The examiner noted that judgment was 
unimpaired.  The diagnosis was dysthymic disorder manifested 
by chronically depressed mood with associated chronic anxiety 
and hypersensitivity about amputation to the lower third of 
the left forearm.    

The VA progress notes show complaints similar to those in the 
November 1991 VA examination report, as well as some 
complaints of sleep difficulties.  The veteran repeatedly 
complained that he was unhappy at being questioned about his 
amputation by clients at work, or that he was otherwise self-
conscious at his job, and he stated that he had applied for a 
position with no client contact.  His medications were noted 
to include Xanax, Valium, and Lorazepam.  This evidence shows 
that the physicians adjusted the veteran's medication regime 
for control of his symptoms.  In this regard, an April 1993 
progress note states that he was stabilized with his current 
medication (Promethazine 25 mg. h.s., Diazepam (Valium) 5 mg. 
b.i.d., Doxepin 25 mg. 4 caps h.s.).  An October 1993 report 
notes complaints of irritability and rage, but not rage 
reactions with loss of control on current prescriptions.  
Reports from Marshall Memorial Hospital indicate that he fell 
on his right arm while on his boat in mid-June 1995 (VA 
progress note contain a notation that he fell at work on this 
date).  The VA progress notes indicate that his medication 
was unchanged between April 1993 and July 11, 1995.  See 
e.g., VA progress note, dated July 11, 1995.  A March 1995 
progress note states, "He continues to be functional in his 
job as a case manager."  A July 10, 1995 progress note shows 
that the veteran reported that he had become inappropriately 
flirtatious with a female co-worker, possibly as 
overcompensation for feelings of inadequacy, and that the co-
worker had threatened to complain about him.  A July 11, 
1995, report shows that the veteran stated that he was going 
to request time off from work, and that, "He is requesting 
daily sessions which are indicated at this time."  A VA 
progress report, dated July 13, 1995, shows that the veteran 
stated that he was on sick leave from work and that he needed 
help.  The report indicates that he was started on anti-
depressants.  

The Board finds that the criteria for a 50 percent rating, 
and not higher, have been met as of July 13, 1995.  The 
evidence shows that the veteran has received ongoing 
psychiatric treatment and medication for his psychiatric 
symptoms.  On July 13, 1995 he was on sick leave from work in 
order to obtain daily treatment for his symptoms.  The health 
care provider stated that daily sessions were indicated at 
that time, and that he was to be started on antidepressants.  
In summary, as of July 13, 1995, the veteran is shown to have 
demonstrated difficulties establishing or maintaining 
effective or favorable relationships with people, as well as 
considerable industrial impairment.  Accordingly, the Board 
finds that the evidence is at least in equipoise, and that 
affording the benefit of all doubt, that the criteria for a 
50 percent rating have been met as of July 13, 1995.  

A 50 percent rating is not warranted prior to July 13, 1995.  
The evidence shows that the veteran repeatedly complained of 
difficulty at work.  However, the evidence indicates that he 
worked full-time, albeit with some difficulties.  His primary 
symptom was what has been characterized by examiners as 
"hypersensitivity," that appears to have impaired him more 
socially than industrially.  See 38 C.F.R. § 4.126(b).  In 
addition, there is little or no evidence of psychoneurotic 
symptoms, such symptoms as delusions, hallucinations, 
suicidal or homicidal ideation, impaired speech, memory, 
cognition, insight or judgement, nor are the other PTSD 
symptoms shown to have resulted in the required degree of 
impairment.  Accordingly, the evidence is insufficient to 
show that prior to July 13, 1995, the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  


B.  July 13, 1995, to May 10, 1998

The Board initially notes that the RO increased the veteran's 
rating to 50 percent in an October 2000 decision, and that 
the RO's decision indicates that it assigned the effective 
date based on the date of his "reopened claim."  However, 
as previously noted, the Board has determined that the 
criteria for a 50 percent rating are met as of July 13, 1995.  
Given the foregoing, the date of his July 13, 1998 "reopened 
claim" is not relevant.  See generally 38 C.F.R. 
§ 3.400(o)(2).  

As discussed in Part II.A., the Board has evaluated the 
veteran psychiatric disability as 50 percent disabling as of 
July 13, 1995.  

The relevant medical evidence includes a VA progress note, 
dated August 21, 1995, which indicates that the veteran had 
returned to work part-time.  A VA progress note dated the 
next day indicates that he was released back to work 
(presumably full-time).  A VA progress note dated August 31, 
1995, states that he had increased his work hours and was 
less anxious at work, but that he was still considering a job 
change.    

A November 1995 VA examination report shows that the veteran 
was taking Doxepin, Zoloft and Valium, and that these had not 
been effective in controlling his symptoms.  The veteran 
complained of sleep disturbance with nightmares and "night 
terrors," as well as paranoid feelings of being ridiculed, 
and isolating behavior.  He reported suicidal ideation with 
plans.  He stated that he had a hard time working with 
patients and that he "may have to quit."  He reported that 
he was working three days per week, and that he was 
depressed.  On examination, the veteran was neatly dressed; 
he was angry and hostile but was controlled, cooperated, and 
was never a threat.  Answers to questions were generally 
relevant, organized and expressed well.  Speech was 
pressured.  He was oriented to time, place, and person, 
although he complained of problems with recent memory.  
Thought content revealed anxiety, and the examiner noted that 
he was still unable to accept his condition, with increased 
irritability and a very low tolerance for stress.  It was 
noted that he had isolated himself and was quite withdrawn, 
with increasing depression of marked severity, with crying, 
suicidal thoughts, and paranoid feelings of being watched.  
The diagnosis was dysthymic disorder, chronic, severe.  
Incapacity was characterized as "rather marked I suspect for 
most employment and certainly for social adaptation."  

VA progress notes, dated after November 1995, show that the 
veteran received ongoing treatment for psychiatric symptoms, 
and are summarized as follows: an April 1996 report notes 
that the veteran's medication was unchanged from that noted 
in Part II.A.  A March 1998 note shows that the veteran 
reported that he had not returned to work since he had a 
heart attack in January 1998.  He was noted to be taking 
Prozac (20 mg.), Promethazine (50 mg.), and Buspar (10 mg).  
Progress notes, dated in April 1998, indicate that he 
reported that he was on sick leave, had been hospitalized 
after having "another episode with his heart," that he had 
"some benefit from Prozac," and that the veteran was 
obsessing about whether or not to return to work or whether 
to seek "disability status."  His GAF score was 50.  A May 
11, 1998 report indicates that his Prozac dosage had been 
doubled (i.e., increased to 40 mg.), and contains a GAF score 
of 45.  A May 15, 1998 (date of signature) report prepared 
for the Department of Labor, completed by a VA physician, 
shows that the veteran was certified as having a "serious 
health condition," specifically, loss of the left hand, with 
associated depression, and a history of myocardial infarction 
in January 1998.  

The Board finds that the criteria for a 70 percent rating, 
and not higher, are met as of May 11, 1998.  The Board first 
notes that the evidence indicates that the veteran missed 
significant amounts of work in early 1998, but that this was 
not due to psychiatric symptomatology.  Rather, the veteran 
stated that it he missed work due to treatment for chest pain 
and heart symptoms.  With regard to his psychiatric symptoms, 
the veteran received ongoing treatment throughout the time 
period in issue.  The May 11, 1998 VA progress note indicates 
that his Prozac dosage had been doubled, and the report 
contains a GAF score of 45.  This GAF score reflects serious 
symptoms.  See DSM-IV at 46-47.  The VA progress note further 
states that the veteran's recent medical problems had 
triggered memories of medical treatments that led to the loss 
of his left hand, that he was unsure whether he was able to 
physically or emotionally return to work, and that he 
remained on sick leave without compensation.  When viewed in 
context with the May 1998 DOL report, (noting a "serious 
health condition"), the Board finds that the evidence is at 
least in equipoise, and that affording the benefit of all 
doubt, that the criteria for a 70 percent rating have been 
met as of May 11, 1998.  

A rating in excess of 50 percent is not warranted prior to 
May 11, 1998.  The November 1995 VA examination report showed 
inter alia the following: his answers to questions were 
generally relevant, organized and expressed well; speech was 
pressured; he was oriented to time, place, and person; 
thought content revealed anxiety.  The diagnosis was 
dysthymic disorder, chronic, severe.  Incapacity was 
characterized as "rather marked."  It appears that the 
veteran worked full-time for over the next two years (i.e., 
between November 1995 and January 1998).  In this regard, as 
previously noted, although it appears that the veteran missed 
significant amounts of work in early 1998, he indicated that 
this was due to symptomatology other than psychiatric.  His 
symptoms primarily involve what health care providers have 
characterized as "hypersensitivity," and there is little or 
no evidence of such symptoms as disorientation, 
hallucinations, delusions, or impaired insight, judgment, or 
memory.  In April 1998, he was assigned a GAF score of 50, 
which is representative of serious symptoms, however, the 
report noted improvement with his medications.  In summary, 
the evidence does not show that he had psychoneurotic 
symptoms to the required degree, and the evidence is 
insufficient to show severe impairment.  The Board therefore 
finds that the criteria for a rating in excess of 50 percent 
are not met prior to May 11, 1998.   See 38 C.F.R. § 4.132, 
DC 9411 (as in effect prior to November 7, 1996).  See 38 
C.F.R. § 4.7.

With regard to the criteria for a rating in excess of 50 
percent under the General Rating Formula (as in effect 
November 7, 1996), a review of the evidence shows that there 
is evidence of depression and anger.  There is one report of 
a GAF score representative of serious symptoms (in April 
1998), and there are a few reports of suicidal ideation.  
However, as previously noted, the veteran's symptoms 
primarily involve what health care providers have 
characterized as "hypersensitivity."  The Board notes that 
there is little or no evidence of such symptoms as 
disorientation, hallucinations, delusions, or impaired 
insight, judgment, or memory.  In summary, there is 
insufficient evidence of symptoms required for a 70 percent 
rating, with no evidence of such symptoms as obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships, nor are the other PTSD 
symptoms shown to have resulted in the required degree of 
impairment.  The Board therefore finds that the evidence does 
not show that prior to May 11, 1998, the veteran's symptoms 
were of such severity to approximate, or more nearly 
approximate, the criteria for an evaluation in excess 50 
percent under DC 9411 (as in effect November 7, 1996).  See 
38 C.F.R. § 4.7.

C.  As of May 11, 1998

A June 1998 note shows that the veteran was "marginally 
maintained" on his medications (listed as Prozac, Valium and 
Promethazine, with doseages unchanged from those noted in 
Part II. A.), and that he wanted to consider quitting work 
and seeking "total disability."  An August 1998 VA progress 
note shows that the veteran reported that he had lost his job 
and was experiencing marital problems, with increased 
symptoms secondary to external stressors.  

A September 1998 VA examination report shows that the veteran 
reported that he had been married five times, and that he 
lived with his wife and her grown son.  He stated that he had 
been away for several months due to surgery on his esophagus.  
See also, reports from Dr. Gladney, dated between June and 
July of 1998 (showing treatment for severe reflux 
esophagitis, to include a Nissen fundoplication).  He 
complained of depression and anxiety that interfered with his 
work, and stated that he lost his job on June 2, 1998.  He 
stated that he had difficultly finding work due to his 
missing limb and history of emotional problems.  He also 
complained of somewhat impaired concentration, poor appetite, 
feeling tired and "rage," and that he didn't trust women.  
He stated that he spent his time reading, and "driving 
aimlessly," and that he attended church on weekends.  He 
reported thinking of suicide but he denied intent or plan.  
He stated that he didn't like to go out in public as he was 
acutely sensitive to others looking at him, and that 
sometimes children stared at him or asked awkward questions.  
On examination, he was significantly depressed.  His 
responses were coherent and relevant.  There was no evidence 
of a thought disorder or psychosis, and he denied symptoms of 
a psychosis.  A valid profile was obtained from a Minnesota 
Multiphasic Personality Inventory (MMPI-2), which revealed a 
significant amount of distress, depression and worry.  A Beck 
Depression Inventory revealed a moderate to severe level of 
depression.  The examiner stated that the veteran met the 
criteria for major depressive disorder which impaired his 
social and occupational functioning to a moderate degree.  
The examiner indicated that the criteria for PTSD had not 
been met, and that in any event, such disorder did not 
involve "not a separate set of symptoms."  The Axis I 
diagnosis was major depressive disorder, single episode, 
moderate.  The Axis V diagnosis was a GAF score of 60.  

VA progress notes, dated from between September 1998 and 
2004, show that the veteran received ongoing treatment for 
psychiatric symptoms.  Progress notes dated between November 
1999 and 2001 indicate that he had returned to work, and 
contain findings and history that included the following: 
decompensation, and retreating" behavior; the veteran was 
living apart from his wife; he had a general anhedonia and 
lack of interest in activities; he was well-groomed; talk was 
clear and coherent; memory and intelligence level was good; 
he was alert and oriented, but depressed; he was described as 
being in a "status quo" situation.  Medications were noted 
to include Prozac (exchanged for Remeron in 2001), Doxepin, 
Promethazine, and Diazepam.  A December 2001 VA progress note 
shows that the veteran reported that he had given notice at 
his work that he was moving to Florida, where he has recently 
visited, and where he planned to continue his same work.  He 
reported positive results from Remeron, and it was noted that 
he was to be tapered off of Diazepam.  Progress notes, dated 
between December 2001 and 2004, contain multiple findings 
noting, overall, that the veteran was alert and oriented in 
all spheres, that judgment and insight were good, that 
cognition was intact, that there were no hallucinations or 
delusions, that attention and concentration were good, and 
that there was no evidence of paranoia or psychosis.  VA 
progress notes, dated in February 2004, show that the veteran 
complained that he could not work anymore, that he had death 
wishes, and could not control the daily stress at work.  He 
denied suicidal ideation and plan, and it was noted that 
"violence is low."  He was "kempt and clean," speech was 
coherent, relevant and goal-oriented.  No suicidal or 
homicidal ideas were admitted.  No voices or delusions were 
elicited.  He was oriented times three, and cognition was 
clear.  Judgment and insight were good.  The Axis I diagnoses 
were PTSD, panic disorder, and dysthymia, and the Axis V 
diagnosis was a GAF score of 47.  An addendum notes that it 
was recommended that he seek disability and that he has been 
unemployable for VA purposes.  See also March 2004 VA 
progress note.  However, progress notes, dated in March, June 
and September of 2004, contains notations to the effect that 
the veteran was working.  The reports contain a range of GAF 
scores between 45 and 47.

A VA examination report, dated in December 2004, shows that 
the veteran complained that he had no friends and did not 
socialize, and that he tended to remain at home.  An unstable 
work history due to "medical conditions" was noted. He 
stated that he was working as a substance abuse counselor, 
that he had been at the job for two years, and that he tended 
to miss two to three days of work per month "which has 
caused some disciplinary concerns."  He was noted to be 
taking Remeron and Doxepin.  He complained of intrusive 
thoughts and nightmares, poor sleep, anxiousness, and 
isolating behavior due to his amputation.  On examination, he 
was alert, cooperative and oriented times four (time, place, 
person and objects).   He was neat and well-groomed.  Thought 
processes were logical and goal-oriented, and speech was 
coherent and spontaneous.  He denied suicidal and homicidal 
ideation, although he asserted recent thoughts of these.  No 
evidence of a thought disorder was noted.  Recent and remote 
memory were generally intact.  Insight and judgment were 
adequate.  The Axis I diagnoses were PTSD, panic disorder, 
dysthymia, and substance abuse disorder (in remission).  The 
report indicates a GAF score of 45

The Board finds that as of May 11, 1998, a rating in excess 
of 70 percent is not warranted under 38 C.F.R. § 4.132, DC 
9411.  As for the first criteria for a 100 percent rating, 
the veteran has complained that he has no friends and that he 
tends to remain at home due to hypersensitivity about his 
left upper extremity.  His GAF scores are almost entirely in 
the range of 45-47, which suggests serious symptoms.   
However, the Board finds that the evidence does not show 
"virtual isolation in the community."  Specifically, he has 
reported that he likes to "drive aimlessly," that he 
attended church on weekends, that he took a trip to Florida, 
and that he eventually relocated to Florida.  See September 
1998 VA examination report; December 2001 VA progress note.  
In summary, it is clear that he is driving and socializing, 
and the evidence does not show virtual isolation in the 
community.  A portion of the Board's analysis of the 
veteran's ability to obtain and maintain employment, 
discussed infra, is also applicable here.  Briefly stated, 
the December 2004 VA examination report shows that the 
veteran stated that he had been working as a substance abuse 
counselor for the last two years.  Based on the foregoing, 
the Board finds that a 100 percent evaluation is not 
warranted on this basis.

The second criteria required for a 100 percent rating under 
38 C.F.R. § 4.132 are also not met.  The evidence does not 
show that the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran has complained of such symptoms as sleep disturbance, 
anger, and poor sleep.  However, his symptoms primarily 
involve "hypersensitivity," and his symptoms are not shown 
to be of such severity as to warrant a 100 percent rating.  
The evidence indicates that the veteran is able to function 
fairly well.  Between 1998 and 1999, there were several GAF 
scores of between 50 and 60, with all GAF scores after 2000 
ranging between 45-47.  These latter scores suggests serious 
symptoms, but not impairment in reality testing or 
communication.  See DSM-IV at 47.  In this regard, the 
veteran has consistently been shown to be well-oriented, with 
normal speech, cognition, judgment, insight, and memory, and 
the evidence does not otherwise contain objective findings 
showing psychoneurotic symptoms bordering on gross 
repudiation of reality.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim that the requirements for a 100 percent rating on this 
basis have not been met.

Finally, the third basis for a 100 percent rating requires a 
demonstrable inability to obtain or retain employment.  The 
Board finds that the evidence does not show that the veteran 
has a demonstrable inability to obtain or retain employment.  
The veteran apparently lost time from work in 1998 due to 
treatment for heart and gastrointestinal symptoms, and the 
December 2001 VA progress note shows that the veteran 
reported that he had given notice at his work that he was 
moving to Florida.  As previously noted, he resumed work in 
Florida, and in December 2004 he reported a two-year history 
of full-time employment as a substance abuse counselor.  
Although the Board has considered the February and March of 
2004 VA reports, which indicate that he was unemployable, the 
subsequently dated VA progress notes, and the December 2004 
VA examination report, indicate that he continued working at 
his job.  In summary, when the clinical findings are combined 
with the other evidence of record, they do not support a 
conclusion that the veteran has a demonstrable inability to 
obtain or retain employment.  Accordingly, the Board finds 
that the evidence does not warrant a 100 percent evaluation 
on this basis.

Finally, a rating in excess of 70 percent is not warranted 
under 38 C.F.R. § 4.130, DC 9411 (as in effect November 7, 
1996, and thereafter).  There is little or no evidence of 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  The veteran has been found, at 
times, to have suicidal thoughts.  However, the evidence does 
not show that he has psychiatric symptoms that are shown to 
be so severe as to warrant a total disability rating.  The 
Board's discussion of the evidence pertaining to a total 
rating under the old criteria, supra, is largely applicable 
here. Briefly stated, the veteran's GAF scores, primarily 
between 45-47, show serious impairment, but are not per se 
evidence of total occupational and social impairment.  The 
evidence  shows that the veteran has consistently been shown 
to be well-oriented, with normal speech, cognition, judgment, 
insight, and memory.  In December 2004, he reported a two-
year history of full-time employment as a substance abuse 
counselor.  See December 2004 VA examination report.  To the 
extent that the RO assigned a TDIU rating in a March 2005 
rating decision (with the TDIU rating effective as of August 
1, 2005), it appears that the decision was based on right 
upper extremity surgery, and it therefore was based on 
physical disabilities.  The Board further notes that the RO 
stated that the criteria for a 100 percent rating were not 
met in its September 2005 rating decision.  Based on the 
foregoing, the Board finds that the evidence shows that the 
veteran does not have total occupational and social 
impairment due to his PTSD with panic attacks and dysthymia.  
In reaching this decision, the Board has noted it is not 
necessary that all or most of the symptoms must be present in 
order to warrant a 100 percent evaluation, and that while 
there is some evidence of the criteria required for a 100 
percent rating, specifically, some reports of suicidal 
thoughts, the Board has determined that the preponderance of 
the evidence is against the claim that the veteran is totally 
impaired.  The Board therefore finds that overall, the 
veteran's disability is not manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for a 
100 percent rating under DC 9411, as in effect on November 7, 
1996, and thereafter.  See 38 C.F.R. § 4.7.


III.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in June 
2001, and July 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  In addition, by 
virtue of the rating decisions on appeal,  the statements of 
the case (SOCs), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain, and to 
complete authorizations (VA Form 21-4138 and/or 21-4142) for 
all evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the November 2002 and September 2005 
SSOCs.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering the disorders on appeal.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for a heart disorder on a secondary basis 
is denied.

As of July 13, 1995, and no earlier, a 50 percent rating, and 
no more, for PTSD with panic attacks and dysthymia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

As of May 11, 1998, and no earlier, a 70 percent rating, and 
no more, for PTSD with panic attacks and dysthymia is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


